DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Response After Final dated March 28, 2022 and the Request for Continued Examination dated April 13, 2022.  Claims 1-18 are presently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable based upon U.S. Patent Publication No. 2010/0217494, to Heft et al. (hereinafter Heft), in view of U.S. Patent Publication No. 2014/0129075, to Carleton.

As per claim 1, and similarly with respect to claim 10, Heft discloses a system for an automated vehicle (e.g. see Figs. 1 and 2, Abstract, wherein an ICC human-machine interface 60 for a vehicle is provided), comprising: a user input interface (e.g. see Figs. 1 and 2 and paragraph 0033, wherein ICC human-machine interface 60 includes input operators 63 and in once configuration a one-touch button 63a); and an electronic controller programmed with instructions to operate at least one aspect of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control), configured to process information input through the user input interface (e.g. see Fig. 1 and paragraph 0033, wherein the one-touch button 63a adjust a speed of the vehicle, via the ICC unit), the information…including data directed to predetermined parameters related to the at least one aspect of the automated vehicle at a predetermined location…(e.g. see para. 0063, wherein the one-touch button 63a allows a user to drive below posted speed limits (i.e. predetermined parameters of the vehicle at a predetermined location).
With respect to information input though the user input including data directed to predetermined parameter related to the at least one aspect of the automated vehicle at a predetermined location and including information related to the predetermined location, Heft further teaches that through the one-though button 63a the user controls the vehicle to always travel 2 mph below posted speed limits, which would be located at predetermined locations (e.g. see para. 0063).
Heft fails to disclose every feature of update the instructions based on the information to alter the least one aspect of the automated vehicle, such that when the automated vehicle encounters the predetermined location, automated behavior of the automated vehicle is updated for the predetermined location.  However, Carleton teaches a cruise control system that includes instructions to maintain a particular speed until arrival to a particular location wherein the instructions are changed to cause the speed of the vehicle to change corresponding to an assigned speed limit at the particular location (e.g. see paragraph 0004).  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the cruise control system of Heft to include automated speed changing through a modification of operating instructions of the cruise control system for the purpose of ensure that reduction of speed in reduced speed zones are not overlooked thereby reducing risk of accidents and injury.

As per claim 2, and similarly with respect to claim 11, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the predetermined parameters include steering angle of the automated vehicle or speed of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control).

As per claim 3, and similarly with respect to claim 12, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the predetermined parameters include approach of the predetermined location or departure of the predetermined location (e.g. the Office notes that changing of the speed limit, based upon activation of the one-touch button 63a, is effectuated as the approaches and departs from a change in speed limit).

As per claim 4, and similarly with respect to claim 13, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the information includes a plurality of ratings related to the least one aspect of the automated vehicle (e.g. the Office notes that ratings would be the selected speeds of the vehicle).

As per claim 5, and similarly with respect to claim 14, Heft, as modified by Carleton, teaches the features of claims 4 and 13, respectively, and Heft further discloses wherein the electronic controller is configured to determine whether the least one aspect of the automated vehicle was operated satisfactorily based on the plurality of ratings (e.g. the Office notes that selection of the speed limit would be installed and checked to ensure that the vehicle drives at the required speed).

As per claim 6, and similarly with respect to claim 15, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the information includes metadata related to the predetermined location (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 7, and similarly with respect to claim 16, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein the metadata includes at least one of geocoordinates or time (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 8, and similarly with respect to claim 17, Heft, as modified by Carleton, teaches the features of claims 1 and 10, respectively, and Heft further discloses wherein each of the predetermined parameters includes a range of operation (e.g. see the Office note that the range of the speed limit (i.e. predetermined parameter) may comprise a range of acceptable speeds (i.e. +/- .5 mph) or may comprise the added or subtracted desired speed inputted through the input operators 63).

As per claim 9, and similarly with respect to claim 18, Heft, as modified by Carleton, teaches the features of claims 8 and 17, respectively, and Heft further discloses wherein the electronic controller is configured to alter the range of operation each of the predetermined parameters based on the information (e.g. see the Office note that the out alter the vehicle speed, with respect to posted speeds, through the input operators 63).

Response to Arguments
Applicant argues that neither Heft nor Carleton disclose or teach a controller programmed with instructions to operate at least one aspect of the automated vehicle, configured to process information input through the user input interface, the information input through the user input including information related to the predetermined location.
Looking at the specific language, claim 1, and similarly with respect to claim 10, recites “…an electronic controller programmed with instructions to operate at least one aspect of the automated vehicle, configured to process information input through the user input interface, the information input through the user input including data directed to predetermined parameters related to the at least one aspect of the automated vehicle at a predetermined location and including information related to the predetermined location…” (underlining added).  
With respect to an electronic controller, Heft discloses a vehicle V having an Intelligent Cruise Control (ICC) unit 10 (i.e. an electronic controller). See Fig. 1, and para. 0021.  The vehicle V further includes an ICC human-machine interface (HMI) 60, which is in communication with the ICC unit 10 (i.e. a user input interface that transmits selected user information to the electronic controller for processing). See Fig. 1 and para. 0022. The information includes user selected speed criteria for the vehicle to operate 2 mph below a posted speed limit (i.e. a predetermined parameter).  See para. 0063.  The speed criteria includes information to operate the vehicle 2 mph below a posted speed limit (i.e. the predetermine parameter includes information related to a predetermined location). See para. 0063.  In view of the forgoing, the Office notes that the amended claims fail to overcome the prior art of record, particularly Heft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M MCPHERSON/Examiner, Art Unit 3669